Citation Nr: 1517548	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on February 25, 2013.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 decision of the Department of Veterans' Affairs (VA) Medical Center in Gainesville, Florida.  In that decision, the VA Medical Center denied entitlement to payment or reimbursement for medical expenses incurred at Shands Jacksonville (Shands) on February 25, 2013.

The Board initially notes that many of the statements from the Veteran in the claims file relate to emergency treatment received at Shands on February 4, 2013 when he sustained a laceration to his left hand, and he appears to be under the impression that this appeal includes consideration of that treatment.  However, the decision from which this appeal originates only pertains to the treatment received at Shands on February 25, 2013.  Thus, the issue of entitlement to payment or reimbursement for the costs of medical expenses incurred at Shands on February 4, 2013 is not presently before the Board and that issue will not be dicussed in this decision.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities and is not participating in a rehabilitation program.

2.  VA did not provide prior authorization for the medical services provided at Shands on February 25, 2013.

3.  The treatment received on February 25, 2013 was not for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on February 25, 2013 have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case in that the facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to reimbursement of unauthorized medical expenses.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  

Analysis

A veteran may be eligible for payment or reimbursement for medical services not previously authorized in accordance with 38 U.S.C.A. §§ 1725 or 1728.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Entitlement to payment or reimbursement of medical expenses incurred at a non VA facility under 38 U.S.C.A. § 1728 requires that: (a) the care and services rendered were for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or for any  injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App.  45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act (VMHCBA) also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. 
§ 1725 for emergency treatment for non service-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:  

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;  

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h)  The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.  

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); Smith v. Derwinski, 2 Vet. App. 378 (1992); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.

In this case, the Veteran is seeking entitlement to payment or reimbursement from VA concerning medical expenses incurred for services rendered at Shands on February 25, 2013.

Treatment records from Shands dated in February 2013 and a July 2013 statement from the Veteran indicate that he presented to the emergency department at Shands on February 4, 2013 with a 1 centimeter laceration between the 4th and 5th digits of the left hand which was caused by a broken glass.  There was a bandage in place upon his arrival, the bleeding was controlled, he had full mobility and sensation in all digits, there were no foreign bodies present, there was no tendon or nerve involvement, and there were no other injuries.  He was experiencing mild pain (2/10 in intensity).  The laceration was sutured and the Veteran was discharged to home in stable condition.  He reported in his July 2013 statement that he was instructed to keep the stitches in for 2 weeks and that he could have them removed at Shands.

The Veteran returned to the emergency department at Shands on February 25, 2013 (the date on which the treatment at issue in this case was received) for the removal of his left hand sutures.  At that time, the severity of his problems was rated as 0/10, he was not in distress, he was not experiencing any pain or difficulty moving the affected extremity or digit, and he did not have any other complaints.  Examination of the wound revealed that there were no signs of infection (e.g.,  no drainage, redness, or swelling).  The sutures were removed and the Veteran was discharged to home in stable condition.

There is no evidence that the Veteran contacted VA at any time prior to his treatment at Shands on February 25, 2013 and he has not indicated that VA provided authorization prior to his non-VA treatment on that date.  He acknowledged in his July 2013 statement that the "hospital insurance clerk [at Shands] didn't contact the liaison to call in for a pre-approval by the VA."   Hence, the Board finds that VA did not give prior authorization for the Veteran's treatment at Shands on February 25, 2013.  

As for whether the Veteran is entitled to payment or reimbursement for the expenses incurred due to his unauthorized treatment, he has no service-connected disabilities and there is no evidence that he is a participant in a rehabilitation program.  Therefore, reimbursement for his private medical expenses under 38 U.S.C.A. § 1728  is not warranted.  38 U.S.C.A. § 1728; C.F.R. § 17.120.    

With regard to whether the Veteran is entitled to payment or reimbursement under the VMHCBA pursuant to 38 U.S.C.A. § 1725, the evidence reveals that the treatment received on February 25, 2013 was not for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Specifically, the treatment received on February 25, 2013 was a routine suture removal.  The Veteran had been aware of the need for such treatment since February 4, 2013 (at which time he was instructed to keep his stitches in for 2 weeks) and he was not experiencing any hazardous medical problem when he presented to Shands on February 25, 2013.  At that time, he was not experiencing any left hand pain or any other problems and examination of the hand revealed that there were no signs of infection.

In light of the above, it is apparent that a prudent layperson who possesses an average knowledge of health and medicine would not have reasonably expected the absence of immediate medical attention on February 25, 2013 to result in placing the health of the Veteran in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part.  In order to be eligible for payment or reimbursement under the VMHCBA, the Veteran must meet all of the requirements listed in 38 C.F.R. § 17.1002, as outlined above.  Regardless of any of the criteria under 38 C.F.R. § 17.1002 that may be met in this case, the Veteran did not receive non-VA treatment on February 25, 2013 for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. Therefore, entitlement to payment or reimbursement under VMHCBA is also not warranted. 

The Board cannot grant the Veteran's claim unless the facts of the case meet all of the requirements under 38 C.F.R. § 17.1002.   As all of the requirements of 38 C.F.R. § 17.1002(b) are not satisfied, the Board must deny the claim.  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on payment or reimbursement for the costs of unauthorized non-VA medical care.  38 U.S.C.A. § 7104(a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

As the disposition of this case is based on law and not the facts of this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






ORDER

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on February 25, 2013 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


